Citation Nr: 0802154	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-05 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
histoplasmosis of lung.

2.  Entitlement to service connection for residuals of injury 
to the left hand (claimed as due to injury while on active 
duty for training [ACDUTRA] in March 1984).

3.  Entitlement to service connection for bilateral ankle 
condition (claimed as due to injury during active service and 
additional injury while on ACDUTRA).

4.  Entitlement to service connection for right elbow 
condition.

5.  Entitlement to service connection for bilateral arm 
condition (claimed as a combat injury during active service 
and/or as peripheral neuropathy due to exposure to herbicides 
and/or PCB poisoning).

6.  Entitlement to service connection for right knee 
condition.

7.  Entitlement to service connection for high blood pressure 
(claimed as due to herbicide exposure and/or as secondary to 
service connected histoplasmosis).

8.  Entitlement to service connection for hernia.

9.  Entitlement to service connection for right hand 
disorder.

10.  Entitlement to service connection for a skin disorder of 
the feet (claimed as persistent small blisters on feet since 
active service, due to herbicide exposure, and/or as 
secondary to service connected histoplasmosis).

11.  Entitlement to service connection for residuals of 
injury to the neck and right shoulder (claimed as occurring 
during a period of ACDUTRA in approximately May 1986).

12.  Entitlement to service connection for headaches and 
multiple joint pains (claimed as due to an undiagnosed 
illness, exposure to pesticides manufactured for use in the 
Persian Gulf War and/or as secondary residuals of service 
connected malaria and histoplasmosis).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service with the U.S. Marines from 
April 1968 to February 1970, to include a tour of duty in the 
Republic of Vietnam during the Vietnam War.  He served with 
the Arkansas Army National Guard (ARNG) from December 1974 to 
May 1996.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated).   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In that decision, the RO 
granted service connection for histoplasmosis of lung and 
assigned an initial zero percent rating, effective April 30, 
2004.  The veteran has appealed the initial rating assigned.  

The RO also denied claims of service connection for residuals 
of right hand injury; a claim described as involving 
bilateral ankle condition, right elbow condition, bilateral 
arm condition, right knee condition, bilateral hand 
condition, joint pains, high blood pressure, hernia and small 
blisters on feet directly and as result of exposure to 
herbicides; residuals of injury to the neck and right 
shoulder; and headaches, multiple joint pains.

In October 2007, the veteran appeared and testified before 
the undersigned.  The hearing transcript is associated with 
the record.  As a result of testimony from that hearing and 
review of the record, the Board, to the best of its ability, 
has rephrased on the title page the issues certified for 
appeal by the RO to better reflect the veteran's theories of 
service connection and to better address the veteran's many 
claims.

In a statement received in September 2006, the veteran raised 
a claim of entitlement to service connection for eye disease 
as secondary to service connected histoplasmosis of the lung.  
This issue, that has not been developed and adjudicated by 
the RO, is referred to the RO for appropriate action.

The Board is deciding the issues of entitlement to service 
connection for hernia and a right hand disorder at this time.  
The remaining issues listed on the title page are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

At a video-conference hearing before the Board on October 26, 
2007, the veteran withdrew his appeals seeking service 
connection for a hernia and a right hand disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for hernia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for a right hand disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The RO has certified for appeal issues of service connection 
for hernia and a right hand disorder.  The Board has 
jurisdiction where there is a question of law or fact on 
appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  An appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Withdrawal may be made by the appellant or by 
his or her authorized representative.  38 C.F.R. § 20.204.

At a video-conference hearing before the Board on October 26, 
2007, the veteran withdrew his appeal seeking service 
connection for hernia.  He further clarified that he was not 
seeking service connection for a right hand disorder.  He 
has, in effect, withdrew from appeal this issue that was 
certified for appeal.  The transcript has been reduced to 
writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 
355, 357-58 (1993).  Hence, there is no allegation of error 
of fact or law for appellate consideration on these claims 
and they are dismissed for lack of jurisdiction by the Board.

ORDER

The claim of entitlement to service connection for a hernia 
is dismissed.

The claim of entitlement to service connection for a right 
hand disorder is dismissed.


REMAND

The Board regrets any further delay in adjudicating the 
veteran's remaining claims, but in light of the veteran's 
many claims and theories, it finds that remand is necessary 
to ensure that there is a complete record upon which to 
decide the claims so that he is afforded every possible 
consideration.

Simply stated, as the veteran files claims, and then other 
new claims, and then files different theories as to why 
service connection should be granted, it frustrates the 
ability of the VA to effectively adjudicate all claims. 

As the U.S. Court of Appeals for Veterans Claims (Court) has 
stated:

Advancing different arguments at successive stages 
of the appellate process does not serve the 
interests of the parties or the Court.  Such a 
practice hinders the decision-making process and 
raises the undesirable specter of piecemeal 
litigation.

Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 
972 F.2d 331 (Fed. Cir. 1992).  

At the outset, the Board must discern the claims on appeal 
according to several alternative service connection theories 
offered by the veteran over the course of the appeal, 
creating difficulties at the RO in fully addressing the 
veteran's appeal.  At the video-conference hearing in October 
2007, the veteran provided additional clarification as to his 
service connection theories.  

Service connection is in effect for post-traumatic stress 
disorder, residuals of malaria, histoplasmosis of lung, boils 
of the skin and tinea cruris, all of which are related to his 
period of active service with the U.S. Marines April 1968 to 
February 1970.  

With regard to this period of service, he reports injury to 
an unspecified arm injury during combat circumstances in 
Vietnam, a twisting injury to an unspecified ankle during 
Infantry Training Regiment (ITR), the onset of persistent and 
recurrent headaches since service, and having a recurrent 
blister condition of the feet that he claims is common to 
combat soldiers.  

The veteran has additionally submitted medical articles that 
he believes establishes that his headaches and multiple joint 
pains are due to exposure to herbicides and/or are 
complications of his service connected malaria and 
histoplasmosis.  He claims that his elevated blood pressure 
and foot blisters are attributable to herbicide exposure.  He 
has clarified that his claim for bilateral arm disability 
includes peripheral neuropathy due to herbicide exposure 
and/or "PCB" exposure.  He further claims that his foot 
blisters may be proximately due to service connected 
histoplasmosis.

A service connection claim includes all theories under which 
service connection may be granted.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005); Ashford v. Brown, 10 Vet. 
App. 120, 123 (1997).  The Board, therefore, has rephrased 
the issues on the title page to ensure that the veteran's 
claim receives full benefit of consideration of all 
applicable laws.

The veteran also attributes some his claimed disabilities as 
being related to his service with the ARNG.  He claims a left 
hand injury during a summer camp exercise at Fort Hood in 
approximately May 1984, neck and right shoulder injuries 
during a summer camp exercise at Fort Chaffee in May 1986, 
and an ankle injury during summer camp exercises in Little 
Rock (date of incident and side of extremity involved not 
specified).  He claims the onset of multiple joint pains 
during summer camp in 1994 caused by use of insecticides 
manufactured for use in the Persian Gulf.  He generally 
alleges that his high blood pressure had its onset while he 
was an ARNG member.

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, service-connected 
disability compensation may be paid for disability resulting 
from injury suffered or disease contracted in line of duty 
"in the active military, naval, or air service."  
Section 101(24) defines the term "active military, naval, or 
air service" as including "active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty."  

The distinction as to whether the onset of the claimed 
diseases occurred during a period of active duty, ACDUTRA or 
inactive duty for training (INACDUTRA) may be legally 
significant in this case as, in the case of INACDUTRA, 
service connection may only be granted if the veteran 
suffered an "injury" during such service that resulted in 
the claimed disability.

The available service records establish that the veteran 
served over 20 years in the ARNG.  Unfortunately, VA has only 
been able to obtain a periodic ARNG examination performed in 
August 1994 while the veteran has provided a copy of a 
January 1975 ARNG enlistment examination in his possession.  
The RO has not sought verification as to the veteran's duty 
status in 1984, 1986 and 1994 during which time some of the 
claimed injuries were incurred.

VA must make continuing efforts to obtain records in the 
possession of a federal agency until such time that VA 
concludes that such records do not exist or that further 
efforts to obtain would be futile.  38 C.F.R. § 3.159(c)(2).  
In a case where military records are presumed destroyed or 
missing, VA has an obligation to search for alternative 
medical records that may support the claim.  See Cuevas v. 
Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  This obligation extends to requesting 
records directly from a treating military facility when 
sufficient evidence has been presented to identify and locate 
the treating facility.  Sheed v. Derwinski, 2 Vet. App. 256, 
259 (1992).

On review of the record, the Board is not satisfied that all 
potential means to obtain the veteran's ARNG records have 
been exhausted.

The veteran reports treatment for his left hand injury at the 
medical base hospital at Fort Hood, Texas in approximately 
May 1984.  He further reports treatment for residuals of a 
motor vehicle accident at the base hospital at Fort Chafee, 
Arkansas in approximately May 1986.  

With respect to this event, he indicates that an accident 
investigation was conducted by the military police as well as 
the 875th Engineer Battalion and Company C in Paragould.  He 
believes that such records may be associated with his 201 and 
DA 722 files.  Thus, alternative means exist to search for 
additional service records.

The RO should again request that the National Personnel 
Records Center (NPRC), the Army Reserve Personnel Center 
(ARPERCEN), the Arkansas Adjutant General, and/or the 
appropriate service department verify the periods of the 
veteran's ACDUTRA in 1984, 1986 and 1994.  The RO should 
request from NPRC, ARPERCEN, the Arkansas Adjutant General, 
the appropriate service department, and any other source 
referred by these entities, the veteran's complete ARNG 
service medical and personnel records.  The RO should 
specifically request a direct search for treatment records at 
the base hospital at Fort Hood, Texas in approximately May 
1984 and the base hospital at Fort Chafee, Arkansas in 
approximately May 1986.  Furthermore, the RO should 
specifically request all line of duty determinations, 
including a search of whether the military police and/or the 
875th Engineer Battalion and Company C in Paragould conducted 
an investigation into a training exercise motor vehicle 
accident in May 1986.

If the ARNG medical records are unavailable or incomplete, 
the RO should consider special follow-up by its military 
records specialist and/or referral of the case for a formal 
finding on the unavailability of the ARNG medical records.  
See M21-1MR, Part III.iii.2.I.59.

The Board next notes that the veteran reports having his 
headache disorder evaluated during a two week 
hospitalization, between 1970 and 1975, at the VA Hospital in 
Memphis, Tennessee.  No attempts have been made to obtain 
these records.  As VA is considered to have constructive 
notice of medical records in its possession, the RO must 
attempt to obtain these records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Finally, the veteran has claimed persistent and recurrent 
symptoms of headaches and foot blisters since his period of 
service with the U.S. Marines.  The veteran was not shown to 
have either a chronic headache or foot blister disorder 
during this period of service.  He is shown to have reported 
persistent headaches by means of an October 1974 statement 
from Dr. C. and a January 1975 ARNG enlistment examination.  
However, he denied such symptoms, and the claimed chronic 
disorders were not shown, in a June 1994 ARNG examination.  

Based on the current record, there is no basis to grant 
service connection for the headache and foot blister 
disorders at this time, particularly when the exact current 
diagnoses are unknown.  Nevertheless, the evidence outlined 
above is sufficient to trigger VA's duty to secure a medical 
opinion on the question as to whether the veteran has 
disabilities involving headaches and foot blisters as a 
result of service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Given that there may be medical records not currently 
associated with the claims folder, the Board defers 
adjudication of the claim for a compensable initial rating 
for histoplasmosis as the whole recorded history of treatment 
may be necessary to review in order to determine all elements 
of disability present.  See Peyton v. Derwinski, 1 Vet. App. 
282 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request the 
following:
a) identify the arm (left or right) that he 
injured in a foxhole during active service;
    b) identify the ankle (left or right) that he 
injured during ITR;
c) identify where and how he was exposed to 
"PCB" poisoning;
d) identify the ankle (left or right), and 
the date of injury, during his summer camp 
exercises at Little Rock, Arkansas, and the 
name of any military where he obtained 
treatment for said injury, if any;
e) request him to submit all service medical 
and personnel records in his possession 
involving his service with the ARNG, to 
include any pay stubs, duty orders or other 
forms of evidence that may establish his duty 
status in 1984, 1986 and 1994 (as well as his 
duty status at the time of his ankle injury 
at Little Rock); and
f) notify him of the criteria for 
establishing a disability rating and 
effective date of award consistent with the 
holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  Obtain records of the veteran's claimed 
treatment at the Memphis, Tennessee VA Hospital 
between 1970 and 1975, if any.

3.  After providing the veteran an appropriate 
period of time to provide additional details and 
evidence to support his claim, request that 
NPRC, ARPERCEN, the Arkansas Adjutant General, 
the appropriate service department, or any other 
entity identified as a possible custodian of 
records, provide the following:

a) verify the veteran's ACDUTRA and INACDUTRA 
status in the ARNG for the years 1984, 1986 
and 1994 (including the year the veteran 
injured his ankle during summer camp 
exercises at Little Rock, if such information 
is provided);

b) request the veteran's complete ARNG 
medical records, including a request for 
direct searches to be made for treatment 
records at the base hospital at Fort Hood, 
Texas in approximately May 1984, the base 
hospital at Fort Chafee, Arkansas in 
approximately May 1986 and any facility of 
treatment for the ankle injury, if 
identified; and

c) obtain the veteran's complete personnel 
record, including all line of duty 
determinations and a search of whether the 
military police and/or the 875th Engineer 
Battalion and Company C in Paragould 
conducted an investigation into a training 
exercise motor vehicle accident in May 1986.
        
4.  If ARNG records are unavailable or 
incomplete, consider special follow-up by a 
military records specialist and/or referral of 
the case for a formal finding on the 
unavailability of the ARNG medical records. See 
M21- 1MR, Part III.iii.2.I.59.

5.  Following completion of the additional 
development requested above, schedule the 
veteran for appropriate VA examination to 
determine the nature and etiology of any skin 
disorder present on the feet.  Based upon 
examination of the veteran and review of his 
pertinent medical history, the examiner is 
requested to offer an opinion as to whether it 
is at least as likely as not that a current skin 
disorder of the feet is etiologically related to 
the veteran's period of service, including 
exposure to herbicides.  

6.  Additionally, schedule the veteran for 
appropriate VA examination to determine the 
nature and etiology of his headaches.  Based 
upon examination of the veteran and review of 
his pertinent medical history, the examiner is 
requested to offer an opinion as to whether it 
is at least as likely as not that a current 
headache disorder (if found) is etiologically 
related to the veteran's period of service, 
including exposure to herbicides.  In providing 
opinion, the examiner should comment on the 
significance of the veteran's report of chronic 
headaches contained in the October 1974 
statement from Dr. C. and the January 1975 ARNG 
enlistment examination.  

The term "as likely as not" does not mean 
within the realm of medical possibility, but 
rather that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  If the examiner is unable to offer 
the requested opinion without resort to 
speculation, the report should so state.  Any 
opinion provided should include an explanation.

7.  After ensuring proper completion of all 
development, readjudicate the issues on appeal 
as listed on the title page.  The RO must 
consider all evidence received since the January 
2007 supplemental statement of the case, and 
consider all theories of service connection and 
applicable presumptions.  If any claim on appeal 
remains denied, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and afford 
them the applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


